UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-17064 CAPITAL GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1430130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7aradise Ln. Suite 5 Scottsdale, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number:(480) 998-2100 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨ Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨ Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨ Nox The number of shares of common stock ($0.01 par value) outstanding as of June 30, 2010 was 19,596,208. DOCUMENTS INCORPORATED BY REFERENCE: None. CAPITAL GROUP HOLDINGS, INC. FOR THE FISCAL YEAR ENDED JUNE 30, 2010 Index to Report PART I Page Item 1. Business 5 Item 1A. Risk Factors 14 Item 2. Properties 19 Item 3. Legal Proceedings 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder 19 Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and 20 Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 44 Item 9A. Control and Procedures 44 Item 9B. Other Information 45 PART III Item 10. Directors, Executive Officers, and Corporate Governance 45 Item 11. Executive Compensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Item 13. Certain Relationships and Related Transactions, and Director 50 Independence Item 14 Principal Accounting Fees and Services 50 PART IV Item 15. Exhibits and Financial Statement Schedules 51 FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements”.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this report.Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made.We do not intend, and undertake no obligation, to update any forward-looking statement.You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include, but are not limited to: - our current lack of working capital; - inability to raise additional financing; - the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require our management to make estimates about matters that are inherently uncertain; - deterioration in general or regional economic conditions; - adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; - inability to efficiently manage our operations; - inability to achieve future sales levels or other operating results; and - the unavailability of funds for capital expenditures. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see “Item 1A. Risk Factors” in this document. On November 4, 2010 the Oasis Online Technologies Corp. name was changed to Capital Group Holdings, Inc.Throughout this Annual Report references to “we”, “our”, “us”, “Oasis Online Technologies Corp.”, “Oasis Online”, “Oasis”, “Capital Group Holdings”, “Capital Group”, “CGHC”, “the Company”, and similar terms refer to, Capital Group Holdings, Inc. PART I ITEM 1. BUSINESS Business Developments We intend to offer a suite of secure, online products that provide consumers with the tools to more effectively manage their health and wellness as well as the ability to manage their personal health records, from all of their healthcare providers whether paper-based or digital. We are part of a trend where people are increasingly trusting on-line services as a way for them to store and manage critical, sensitive information such as medical records, financial records and vital documents. Products and Services Our suite of secure, web-based products all are built on an open source technology that allows users, including consumers, affinity groups, membership organizations, small businesses, physicians and health care professionals to easily store and organize information.Our consumer products are built around our trademarked “OneHealthPass” Brand.Our planned site will consist of www.OneHealthPass.com. OneHealthPass is an easy-to-use, secure web-based Personal Health Record system, or “PHR”, which allows documents, images and voice mail messages to be transmitted in and out of our system using a variety of methods, including fax, voice and file upload. OneHealthPass converts documents it receives by fax into Adobe's Portable Digital Format, or PDF, file. These files, as well as voice files and any other uploaded files are stored in the consumer's personal account, which is secured by a unique user ID and password combination. A notification is sent to up to three user e-mail addresses (including to e-mail enabled cell and smart phones) whenever a new record is received. Users can then access their files via the Internet and take advantage of an intuitive, customized filing system that allows them to categorize, annotate and file their records for easy access, organization and retrieval. Users can then print, download, e-mail or fax their records from their account, giving our customers greater control over their own personal health records and other information, which they can share with health care providers and others as they move through the continuum of care. We plan to initially sell our OneHealthPass Telemedicine product primarily direct to consumers through a direct response advertising campaign. We recognize the critical nature of managing an individuals' health information requires that our products and advances be implemented with the utmost care to protect the privacy and confidentiality of our customers' data. The Health Insurance Portability and Accountability Act of 1996, commonly referred to as HIPAA, requires covered entities to protect the privacy and confidentiality of protected health information, or PHI, of their patients and customers. Although we are not a covered entity (as that term is defined in HIPAA), we consider it important to take into account the Privacy and Security Standards and other requirements of HIPAA when implementing our products and services and believe that we meet and/or exceed current HIPAA standards. The Health Information Technology for Economic and Clinical Health Act, commonly referred to as HITECH, enacted on February 17, 2009 as part of the American Recovery and Reinvestment Act, expanded HIPAA's reach beyond that of just covered entities. Now, business associates, defined as an entity that performs a function, activity, or service on behalf of a covered entity and that requires use or access to the information of the covered entities, and vendors of Personal Health Records that use or access information, must also comply with the Privacy and Security Standards of HIPAA. One of the key obligations under HITECH is the requirement to notify individuals when there has been (or there is a strong possibility of) a breach of the individual's information. While we only rarely function as a business associate to a covered entity, we continue to meet and/or exceed the current HIPAA standards. Further, as a vendor of PHRs, we are implementing policies and procedures and reviewing our relationships with all necessary parties to ensure our compliance with HITECH and its associated regulations. We plan to continue to take advantage of the burgeoning consumer health information market and leverage recent federal legislation, including the HITECH Act. We believe that the health care reform legislation recently passed by Congress and signed by the President into law represents a significant behavioral shift in how consumers manage their health care because of the requirement that everyone have insurance. We also believe that as medical costs and insurance costs increase, and benefits decrease, healthcare consumers will require greater control over their personal (and their family's) health information. OneHealthPass with its dynamic PHR enable consumers to store their important medical records and data in one central and secure place where they can manage those records and control how they are accessed and shared. While every healthcare consumer in the U.S., as well as other countries that are focused on health information technology, are potential users of our OneHealthPass Platform, we believe that the product has most appeal to these particular market niches: · The chronically ill and their families who share information among many doctors; this "co-morbid population" represents a disproportionate share of U.S. health care costs; · Individuals with Health Savings Accounts who need to carefully manage their eligible expenses over the course of a year; · Consumers with "senior" parents who, in their role as caregivers, want to be sure they have current medical information readily available to react quickly in case of parental illness; · Consumers with newborns who will be able to build a complete medical file for the newborn, which can last the newborn's entire life; · Employees who are forced to change doctors and other providers when their employer changes health insurance and who therefore need to manage the transfer of medical information to their new providers; · Travelers and businesspeople working overseas who want to ensure that they always have access to their medical records in the event of an emergency. Our Products Telemedicine ServicesThe Company intends to contract with strategic alliance partners throughout the country to provide access to our members and customers with the best and broadest market coverage for telemedicine services. Specialist referral services typically involves a specialist assisting a general practitioner in rendering a diagnosis. This may involve a patient "seeing" a specialist over a live, remote consult or the transmission of diagnostic images and/or video along with patient data to a specialist for viewing later. Recent surveys have shown a rapid increase in the number of specialty and subspecialty areas that have successfully used telemedicine. Radiology continues to make the greatest use of telemedicine with thousands of images "read" by remote providers each year. Other major specialty areas include: dermatology, ophthalmology, mental health, cardiology and pathology. According to reports and studies, almost 50 different medical subspecialties have successfully used telemedicine. The patient consultations use telecommunications to provide medical data, which may include audio, still or live images, between a patient and a health professional for use in rendering a diagnosis and treatment plan. This might originate from a remote clinic to a physician's office using a direct transmission link or may include communicating over the Web. Remote patient monitoring uses devices to remotely collect and send data to a monitoring station for interpretation. Such "home telehealth" applications might include a specific vital sign, such as blood glucose or heart ECG or a variety of indicators for homebound patients. Such services can be used to supplement the use of visiting nurses. Medical education provides continuing medical education credits for health professionals and special medical education seminars for targeted groups in remote locations. Consumer medical and health information includes the use of the Internet for consumers to obtain specialized health information and on-line discussion groups to provide peer-to-peer support. Benefits of Telemedicine Telemedicine has been growing rapidly because it offers three fundamental benefits: Improved AccessFor over 40 years, telemedicine has been used to bring healthcare services to patients in distant locations. Not only does telemedicine improve access to patients but it also allows physicians and health facilities to expand their reach, beyond their own offices. Cost EfficienciesReducing or containing the cost of healthcare is one of the most important reasons for funding and adopting telehealth technologies. Telemedicine has been shown to reduce the cost of healthcare and increase efficiency through better management of chronic diseases, shared health professional staffing, reduced travel times, and fewer or shorter hospital stays. Patient DemandConsumers want telemedicine. The greatest impact of telemedicine is on the patient, their family and their community. Using telemedicine technologies reduces travel time and related stresses to the patient. Over the past 15, years study after study has documented patient satisfaction and support for telemedical services. Such services offer patients the access to providers that might not be available otherwise as well as medical services without the need to travel long distances. OneHealthPass Additional Features OneHealthPass will offer users multiple ways to enter their personal medical information, including by voice or digital file upload.We believe this capability makes OneHealthPass easier to use than other products in the marketplace and makes our product's information storage features more accessible to potential customers. In addition to the core document conversion, storage and retrieval capabilities, OneHealthPass provides a layer of useful, value-added interactive tools to help users better manage their personal and/or their families' medical records. These tools include: Ability to Attach Received Faxes to e-mail Notifications Users can elect to have records attached to the notification e-mail they receive when a new medical record is received into their account. This capability is intended to save users the extra step of logging into their account to view new records, which we believe creates a higher level of convenience and usability. Health HistoryUsers can enter their personal health history, including information about doctors (such as a doctor's name, address and specialty), vaccinations and immunizations, hospitalizations/surgeries, allergies and medical conditions that may affect ongoing healthcare. Appointment Calendar FeatureUsers are able to take advantage of a calendar feature to schedule and generate reminders about upcoming doctor and other health-related appointments. These reminders appear when a user logs into his or her OneHealthPass PHR account and also can be sent to the user's e-mail address (or e-mail enabled cell phone) and imported into Microsoft Outlook. Prescription History and Refill Reminder FeatureUsers are able to enter their prescriptions, pharmacies and refill dates into their OneHealthPass accounts. The system generates reminders about refills, which are visible to users when they log into their accounts and are sent to their e-mail addresses (or e-mail enabled cell phone). Drug Information and Interaction DatabaseUsers can check for potential interactions across multiple prescriptions and over the counter drugs with this comprehensive database, licensed from Multum. When each user adds a new drug to their MMR PHR prescription history, they can quickly determine if that medication has any kind of negative interaction with other prescriptions they take. This tool is especially vital because drug interactions kill as many as 100,000 Americans each year and consumers who see multiple providers are especially at risk. Voice Reminders and MessagingWe believe our OneHealthPass Records PHR product may create more efficient communication between doctors and patients. In addition to using a patient's personal OneHealthPass Records PHR telephone number to fax health information to a patient's secure on-line account, people can use the telephone number to leave a voice message, such as an appointment reminder, in a secure voice mailbox that is only accessible by the OneHealthPass PHR user. Users can also take advantage of this feature to leave themselves a reminder message such as for a doctor appointment or prescription refill reminder. Our OneHealthPass PHR product is designed to send a user a notification via e-mail when he or she receives a voice message. This gives users a helpful tool that they can access remotely. Secondary Passwords on Selected File FoldersUsers can assign a second password to four of the file folders in their OneHealthPass PHR account. This feature creates an additional layer of security for personal vital or medical documents that a OneHealthPass PHR user does not want a doctor to have access to in the event that the user has given the doctor access to the account, or if the user does not want other family members to be able to see selected information. Emergency Log-In For Physicians and Other Emergency Response PersonnelUsers can create a special password, discretely associated with each family member, which doctors and other emergency response personnel can use to gain access to the particular family member's medical records in the event of a medical emergency. This password grants access to an account but does not allow any additions, changes or deletions to be made to the account. In addition, users can decide which records a doctor will be able to see in an emergency situation. Users can write this password on an emergency sticker they receive when they enroll in our OneHealthPass PHR service, which can be affixed to a driver's license or personal ID. Users can even include a photograph in their emergency profile. Health Information LibraryUsers have access to an interactive audio and visual encyclopedia, licensed from a third-party, of over 2,000 health information topics presented in both English and Spanish. U.S. Healthcare Market On March 23, 2010, President Obama signed into law a major overhaul of the United States health care and health insurance industries. As part of this overhaul, we anticipate that there will be an increased demand for the cost savings inherent in the use of electronic medical records, particularly the benefits to patients by having a personal health record. Also on February 17, 2009, President Obama signed into law the American Reinvestment and Recovery Act of 2009, or the ARRA, representing the largest government-driven investment in electronic healthcare technologies. Within ARRA, the Health Information Technology for Economic and Clinical Health Act, or HITECH, provisioned more than $19 billion in incentives to healthcare organizations that modernize their medical records systems through the widespread use of health information technology, or HIT. Throughout the process of healthcare reform, the challenge to rein in healthcare expenses will continue to be the nation's long-term fiscal challenge and this creates opportunities for HIT solutions that are shown to create greater efficiencies in care, safety and costs. Our marketing strategy for our OneHealthPass calls for focus on four sales channels: Direct to Consumer MarketingWe intend to continue to focus on marketing our OneHealthPass directly to consumers via both on-line and off-line advertising vehicles. OneHealthPass is currently available to individuals on a monthly or annual subscription basis. Corporate Sales and Employee Benefit Offering We are pursuing the human resources and benefits market to secure agreements or strategic arrangements providing for companies to offer our product to their employees and members. We believe the user-friendly nature of OneHealthPass makes it readily acceptable to employees and gives companies a low cost way to demonstrate their employee-friendliness. Affinity Groups and Membership OrganizationsOneHealthPass can be bundled with other health or travel-related services. For example, a travel accident insurance company can include our OneHealthPass in its suite of emergency medical and repatriation services for travelers going abroad.We believe giving users the ability to access their medical records in an emergency situation overseas may add considerable value to an insurance company's travel insurance policies. Additionally, an affinity group, such as an alumni association, may offer OneHealthPass as a recruitment or renewal tool. Private Label BrandingOneHealthPass is designed to allow site pages to be customized with a corporate, affinity group or membership organization logo and content that is specific to that entity. The technology built into OneHealthPass also is designed to allow companies, groups or organization to instantly communicate with hundreds or even thousands of employees in the event of an announcement or emergency situation. Company History The Company was incorporated under the laws of the state of Minnesota in 1980. The Company was formed for the purpose of developing and marketing medical products. In connection with its corporate purposes, the Company made a registered public offering of its common stock which became effective October 25, 1982, and closed on December 12, 1982. The offering was made pursuant to a registration statement under the Securities Act of 1933 filed with the Securities and Exchange Commission (the “SEC”) on Form S-18. In April 1991, the Company ceased operations. The Company was involuntarily dissolved by the State of Minnesota effective June 15, 1995. On April 26, 2006 the State of Minnesota reinstated the Company’s corporate charter. In April 2006, Tom Bach, the sole remaining member of the Company’s Board of Directors (the “Board”), appointed new directors, Michael Friess, Sanford Schwartz and John Venette and then resigned as an officer and director of the Company. The Board then appointed Michael Friess as President and Chief Executive Officer of the Company and John Venette as Secretary, Treasurer and Chief Financial Officer of the Company. On November 17, 2006 the company held a shareholder meeting to amend the Articles of Incorporation and to increase the authorized common stock of the Company to eight hundred million (800,000,000) pre-reverse split shares and to elect Michael Friess, Sanford Schwartz and John Venette to serve on the Board. On December 4, 2006, the Company issued 80,000,000 pre reverse-split shares of its common stock to two individuals, (Sanford Schwartz and Michael Friess), for $10,000 cash payment and a $10,000 note payable to the Company, which was collected in full. Pursuant to a Stock Purchase Agreement, effective July 10, 2007, two of the Company's directors, Michael Friess and Sanford Schwartz, sold 80,000,000 pre reverse-split shares (approximately 80.48% of the total issued and outstanding shares) of the Company's common stock to Big Eye Capital, Inc., resulting in a change in control of the Company. On July 10, 2007, in connection with that Stock Purchase Agreement with Big Eye Capital, Inc., the Company received a letter of resignation from Michael Friess resigning as an officer and director of the Company and a letter of resignation from Sanford Schwartz resigning as a director of the Company, both effective immediately. Following receipt of these letters of resignation, the Board named Erik J. Cooper as the Chairman, President and Chief Executive Officer, also on that date, while John H. Venette remained as a director as well as the Chief Financial Officer, Treasurer and Secretary. On September 19, 2007, the Company filed a certificate of amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Minnesota to (i) change its name from Implant Technologies, Inc. to Oasis Online Technologies, Corp, and (ii) give notice of an eight-for-one reverse stock split of the shares of the Company’s common stock. Upon effectiveness of the eight-for-one reverse stock split, all issued and outstanding shares of the Company’s common stock, as of the effective date, were reduced from 99,438,464 shares prior to the reverse split to 12,430,162 shares following the reverse stock split. No fractional shares were issued. In lieu of issuing fractional shares, the Company issued to any stockholder who otherwise would have been entitled to receive a fractional share as a result of the reverse stock split an additional full share of its Common Stock. The number of authorized shares of common stock of the Company was reduced by the same eight for one ratio so that the authorized common stock of the Company is one hundred million (100,000,000) shares.The name change became effective and the Company began using the new name on September 19, 2007. The reverse split became effective on September 26, 2007.All references in the accompanying financial statements to the number of shares of common stock and per share amounts have been retroactively adjusted to reflect the reverse stock split. On October 22, 2007, in a share exchange agreement, the Company issued 990,000 post-split shares of its common stock in exchange for 99,000 freely trading registered shares of Immunosyn Corporation, a Delaware corporation, from Argyll Equities, LLC.This was recorded as investments at fair value and equity for the stock issued. Continued execution on operating plan subsequent to December 31, 2007: The Company continued to execute on the strategy and operating plan developed during the three months ended December 31, 2007 which transitioned the company from a shell company to a development stage company with the following major events: The Company advanced TranSend International, Inc. $59,900 with accrued interest of $1,092.The line advanced to TranSend along with the accrued interest was written off to bad debt as it was determined that the amount would be uncollectible.The bad debt was later applied to the acquisition of a 5-year exclusive Master License for Transend's PocketServer software. The Company entered into a revenue sharing agreement with SVC Cards, Inc., pursuant to which SVC has agreed to enter into distribution agreements with the Company so that the Company can market SVC financial products to the Company customers and contacts. The Company raised significant equity capital for the continued operations and execution of the operating plan. The Company incurred significant liabilities for the further research and development of markets for the licenses and products identified in the operating plan developed during the three months ended December 31, 2007. The Company entered into material loan agreements for the placement of convertible notes payable to secure additional funding. The Company contracted with a development team to continue developing the Company’s platform technology which will be used by the Company to deliver its health and wellness products to its customers. The Company has secured over $1,000,000 of debt and equity financing pursuant to the operating and strategy plan developed during the three months ended December 31, 2007 and executed on during that time and over the following four years. We initiated the acquisition of a pharmacy for cash and stock, which was later rescinded as the Company determined the acquisition was not in the best interest of our shareholders. The Company initiated strategic alliances and agreements to develop the OneHealthPassTM Platform, technology and telemedicine services. Significant Operations On November 1, 2007, the Company entered into a lease agreement directly adjacent to Transend International in Mesa, AZ. The Company immediately began collaborating with Transend's management and development teams in order to attempt to secure a contract with Mastercard International to participate in their OneSmart Mastercard program. The OneSmart Mastercard was to feature a suite of applications and the Pocketserver application was to be offered on the smart-chips. The Company acquired the Master License Agreement from Transend International as settlement for advance payments that were made to Transend pursuant to the Line of Credit Funding Agreement entered into on April 23, 2008, in anticipation of an acquisition of Transend by the Company. After thorough due diligence that was performed between April 23, 2008 and November 5, 2008 by the Company on Transend, it was determined that acquiring Transend was not in the best interest of the Company as Transend was experiencing a rapid decline in revenues due to losing a primary customer. After acquiring the Pocketserver license pursuant to the November 5, 2008 agreement with Transend, the Company began developing 2 new applications based on the pocketserver software and utilizing the development team from Transend.The Development took place from November 5, 2008 to April 2009. The following is a description of two of the applications that were being developed using the Pocketserver technology license: AmberCardAmberCard is a smart-card and USB application which stores high resolution images and data which can be used to quickly retrieve and disseminate critical time-sensitive information on abducted children. The application highly compresses the images so that they can be put on very small storage devices (such as a 32k EMV smart chip) which are fully encrypted and require 2-factor authentication protocols to unlock. The information is stored on the chip via a USB smart-card reader which is connected to the user’s personal computer and/or a USB dongle which contains an internal processing chip. The application would be used to store children's images and information on a card or USB device which can be carried by a parent at all times. Company still has possession and retains all the rights to the software. Smart ID CardThe Smart ID card was a proof-of-concept development which stored a person's image and personal and travel information securely on the card (again using 2 factor authentication protocols for security) which could be used for quick retrieval of the data. The card would be useful for travelers as well as within closed groups (such as secure business environments) where ID would have to be presented and data collected simply by inserting the card into a reader so identity could be verified and any other corresponding information could be obtained simply by inserting the card into a reader.The Company still has possession and retains all the rights to the software. On October 24, 2008, the Company entered into a revenue sharing agreement with SVC cards where the Pocketserver technology would be placed on the cards and the Company would share revenue with SVC on their cards that are marketed by the Company.No revenue was recognized pursuant to this agreement as SVC cards experienced a financial decline and was not operational long after. Throughout much of fiscal year 2009, the Company had limited operations as it was unable to secure the required capital to execute its business plan and had to seek other business opportunities. In January 2010, the Company identified a market in the telemedicine industry to pursue.In September 2010 the Company entered into an agreement with a provider of telemedicine to market services under OneHealthPass.This agreement was later replaced with an agreement with a strategic alliances partner in September 2011 to increase the quality and reliability of the service. In January 2010, the Company identified a market for the use of the proprietary technology from past development efforts on developed applications.The Company determined that the information that was stored on these applications could be managed by a centralized system.Based on this concept and technology, the company commenced developing the Platform, a dynamic Personal Health Record (PHR), as one of the backbone components of OneHealthPass. In April and May 2010, the company contracted with developers, some of whom have worked on the original application and the Company’s technology.This new development team’s efforts are geared to develop the OneHealthPass Platform which is the user’s interface and backend technology for the Company’s telemedicine offering, manage history, and interface with our strategic alliances partner’s systems. In September 2011, the Company produced the OneHealthPass corporate video, and started production of an advertisement for direct response advertising. The Company has entered into talks with a direct response agency to manage a direct response advertising campaign. The Company has entered into talks with a call center to manage inbound customer calls for the direct response campaign. With all of the agreements in place and sufficient development of the OneHealthPass Platform, the Company has commenced the marketing of OneHealthPass and will continue developing the Platform and managing the direct response advertising campaign throughout 2012. ITEM 1A.RISK FACTORS An investment in our common stock involves a high degree of risk, and should not be made by anyone who cannot afford to lose their entire investment.You should consider carefully the risks set forth in this section, together with the other information contained in this report, before making a decision to invest in our common stock.Our business, operating results and financial condition could be seriously harmed and you could lose your entire investment if any of the following risks were to occur. Risks Related to Our Business We are a start-up company with limited operating history, no revenue and have to rely on our ability to raise capital to fund operations and there can be no assurance we will ever reach profitability or be able to continue to raise capital to fund operations. Capital Group commenced limited operations in September of 2007, therefore, we have limited operating history on which to make an investment decision. Accordingly, the Company has a limited operating history and the business strategy may not be successful. Failure to implement the business strategy could materially adversely affect our business, financial condition and results of operations. Through June 30, 2010, the Company’s business has not shown a profit in operations and has generated no revenues.There can be no assurance we will achieve or attain profitability or be able to raise sufficient capital to stay in business. If we cannot achieve operating profitability or raise capital, we may not be able to meet our working capital requirements, which could have a material adverse effect on our business operating results and financial condition resulting in the loss of an investors’ entire investment in us. We need substantial additional capital to grow and fund our present and planned business and business strategy. Our current and planned operations contemplate funding in the future.Failure to meet funding milestones may have a significant adverse effect on our growth and anticipated revenues and we may have to curtail our business strategy.If we receive less funding than planned, we will have to revise our business model and reduce proposed plans.Without significant funding, we will not be able to execute on our business operations and may be forced to cease operations.At this time, there can be no assurance we will be able to obtain the funding we need and even if we obtain such funding that it will be on terms and conditions favorable to us and our existing shareholders.Without funding we will not be able to proceed with planned operations or meet existing obligations. Our independent registered public accounting firm’s report states that there is substantial doubt that we will be able to continue as a going concern.Our possible inability to stay in business could result in a total loss on investment by our shareholders. Our accompanying financial statements have been prepared assuming that we will continue as a “going concern.” As discussed in Note 1 to the Company’s June 30, 2010 consolidated financial statements, we have no revenues, the Company is in its development stage, has minimal business operations, has recurring losses and has negative working capital and a stockholders’ deficit. These issues raise substantial doubt about our ability to continue as a “going concern.” Our ability to stay in business will, in part, depend on our ability to raise additional funding.Our financial statements do not include any adjustment that might result from the outcome of this uncertainty. Our internal systems and operations are untested and may not be adequate and could adversely affect our ability to continue our planned business. Our internal systems and operations are new and unproven at scale.Subscriber growth could place unanticipated strain on our systems used to efficiently manage and operate our planned services.This could have a material adverse effect upon our business, results of operations and financial condition and could force us to halt our planned operations or continued expansion of those planned operations, causing us to lose any opportunity to gain significant anticipated market share in our industry. Our ability to compete effectively and to manage future growth will require us to continue to improve our operational systems, our organization and our financial and management controls, reporting systems and procedures. We may fail to make these improvements effectively. Additionally, our efforts to make these improvements may divert the focus of our personnel and we may not be able to effectively continue our planned operations, which may materially and adversely affect our business, results of operations and financial condition. Our inability to attract and maintain key personnel required to implement our business strategy could adversely affect our ability to continue our current and planned business resulting in slower growth. We are trying to grow our effort to provide services and we are still hiring key positions and integrating personnel at all levels into a cohesive team.If executives or other new hires integrate poorly, perform badly, or do not have the anticipated experience or skill sets required, our current and planned business endeavors could be harmed.Planned personnel, management practices and controls may also prove to be inadequate to provide services, acquire customers and partners and operate the business, and any gaps or failures may have a material adverse affect on our business, financial condition and results of operations. Increased competition may have an adverse effect on our ability to continue our current and planned business operations and result in our going out of business and may have a material adverse affect on our business, financial condition and results of operations. We may see increased competition in our markets.We do not have an exclusive relationship with our providers and other providers may attempt to provide similar services over similar infrastructure.The competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements and devote greater resources to develop, promote and sell their products or services. In addition, increased competition could result in reduced subscriber fees, reduced margins and loss of market share, any of which could harm our business. We cannot guarantee that we can compete successfully against current or future competitors, many of which have substantially more capital, existing brand recognition, resources and access to additional financing. All these competitive pressures may result in increased marketing costs, or loss of market share or otherwise may materially and adversely affect our business, results of operations and financial condition. Our inability to patent, protect and update our technology may result in our inability to effectively compete in our selected industry. We use technology advancements of our own and from suppliers to provide a more advanced service with more efficient economics.Technology advancement is very fast paced in digital media and can lead to changing standards and new modes of providing services.The advancement of other technology not available to or usable within our operations could make our current or future products or services obsolete or non-competitive.Keeping pace with the introduction of new standards and technological developments could result in additional costs or prove difficult or impossible. The failure to keep pace with these changes and to continue to enhance and improve the responsiveness, functionality and features of our services could harm our ability to attract and retain users. Our operating results could be impaired if we become subject to burdensome government regulation and legal uncertainties, all of which would increase our cash requirements which may materially and adversely affect our business, results of operations and financial condition. The telemedicine industry is relatively new and it is possible that a number of laws and regulations may be adopted with respect to the telemedicine, relating to: · HIPAA; · pricing; · insurance; · copyrights; and · characteristics and quality of products and services. An increase in laws and regulations could contribute to a decline in the growth of the industry and could decrease demand for our products and services and increase our cost of doing business.Moreover, the applicability of existing laws to telemedicine is uncertain with regard to many issues.Our business, financial condition and results of operations could be seriously impaired by any new legislation or regulation.The application of laws and regulations from jurisdictions whose laws do not currently apply to our business, or the application of existing laws and regulations to telemedicine and other services which may materially and adversely affect our business, results of operations and financial condition. We provide access to physicians through our services agreements with telemedicine providers.Access provided to our customers could be withdrawn, or prices for providing services could become cost prohibitive. We do not own the physician network that provides telemedicine services to our customers. We pay the providers a fee for the rights to provide their services to subscribers. The providers of the services may withdraw their rights, revoke rights, refuse rights, or increase the cost of their services, which may materially and adversely affect our business, results of operations and financial condition. Planned acquisitions come with various risks, along with dilution to our shareholders, which could negatively affect our stock prices and may materially and adversely affect our business, results of operations and financial condition. Acquisitions, mergers and joint ventures entered into by us may have an adverse effect on our business. We expect to engage in acquisitions, mergers or joint ventures as part of our long-term business strategy. These transactions involve significant challenges and risks including that the transaction does not advance our business strategy, that we do not realize a satisfactory return on our investment, or that we experience difficulty in the integration of new assets, employees, business systems, and technology, or diversion of management's attention from our other businesses. These events may materially and adversely affect our business, results of operations and financial condition. The current and future state of the economy may materially and adversely affect our business, results of operations and financial condition. Our business may be adversely affected by changes in domestic economic conditions, including inflation or deflation, changes in consumer preferences, changes in consumer spending rates, personal bankruptcy and the ability to collect our customer accounts. Changes in economic conditions may adversely affect the demand for our products andmake it more difficult to collect customer accounts, thereby negatively affecting our business, operating results and financial condition. The recent disruptions in credit and other financial markets and deterioration of national and global economic conditions could, among other things, impair the financial condition of some of our customers and suppliers, thereby increasing customer bad debts or non-performance by suppliers.If we experience bad debts or slow paying customers in significant quantities, our cash flow will be limited and our ability to pay our own obligations will be questionable.As a small business these issues will affect us more than our larger competitors putting financial strain on our business and threatening our survival particularly since we have limited capital to rely on to overcome cash flow issues of slow paying customers.If our customers are unable to pay or pay slowly it may materially and adversely affect our business, results of operations and financial condition. Future stock issuances could severely dilute our current shareholders’ interests. Our Board of Directors has the authority to issue up to 100,000,000 authorized shares of our common stock or stock warrants to acquire such common stock. The future issuance of common stock may result in dilution in the percentage of our common stock held by our existing stockholders. Also, any stock we sell in the future may be valued on an arbitrary basis by us and the issuance of shares of common stock for future services, acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our existing stockholders. We do not expect to pay dividends in the near future. We do not expect to declare or pay any dividends on our common stock in the foreseeable future. The declaration and payment in the future of any cash or stock dividends on the common stock will be at the discretion of our Board of Directors and will depend upon a variety of factors, including our ability to service our outstanding indebtedness, if any, and to pay dividends on securities ranking senior to the common stock, our future earnings, if any, capital requirements, financial condition and such other factors as our Board of Directors may consider to be relevant from time to time. Our earnings, if any, are expected to be retained for use in expanding our business. Risks Related to Our Common Stock Our common stock is classified as a “penny stock” under SEC Rules and Regulations, which means there is a very limited trading market for our shares. Our common stock is deemed to be “penny stock” as that term is defined in Rule 3a51-1 of the SEC.Penny stocks are stocks (i) with a price of less than five dollars per share; (ii) that are not traded on a “recognized” national exchange; (iii) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ-listed stocks must still meet requirement (i) above); or (iv) in issuers with net tangible assets less than $2,000,000 (if the issuer has been in continuous operation for at least three years); or $5,000,000 (if in continuous operation for less than three years); or with average revenues of less than $6,000,000 for the last three years. Section 15(g) of the Exchange Act and Rule 15g-2 of the SEC require broker dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account.Potential investors in our common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be “penny stock.” Moreover, Rule 15g-9 of the SEC requires broker dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor.This procedure requires the broker dealer to (i) obtain from the investor information concerning his, her or its financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor, and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives.Compliance with these requirements may make it more difficult for investors in our common stock to resell their shares to third parties or to otherwise dispose of such shares. Due to the substantial instability in our common stock price, you may not be able to sell your shares at a profit or at all, and as a result, any investment in our shares could be totally lost. The public market for our common stock is very limited. As with the market for many other small companies, any market price for our shares is likely to continue to be very volatile.Our common stock has very limited volume and as a “penny stock,” many brokers will not trade in our stock limiting our stocks’ liquidity.As such it may be difficult to sell shares of our common stock. Our common stock has a limited trading history, and it will be difficult to determine any market trends or prices for our shares and additional shares that become available under Rule 144 could cause the price of our stock to decrease. Our common stock currently is quoted on the OTC Pink Sheets, under the symbol “CGHC.”However, with very little trading history, a trading market that does not represent an “established trading market,” volatility in the bid and asked prices and the fact that our common stock is very thinly traded, you could lose all or a substantial portion of your funds if you make an investment in us.Additionally as more shares become available for resale, it is likely there will be negative pressures on our stock price.The sale or potential sale of shares of our common stock that may become publicly tradable under Rule 144 in the future may have a severe adverse impact on any market that develops for our common stock, and you may lose your entire investment or be unable to resell any shares in us that you purchase. ITEM 2.PROPERTIES We currently maintain offices at 7aradise Lane, Suite 5, Scottsdale, Arizona, 85360.We currently pay $2,500 per month in rent for our office. We do not believe that we will need to obtain additional office space at any time in the foreseeable future, approximately 12 months, until our business plan is more fully implemented. ITEM 3.LEGAL PROCEEDINGS The Company is presently not party to any legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES Not applicable PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS PURCHASES OF EQUITY SECURITIES Market Information Our common stock was traded under our former name Implant Technologies, Inc. on the OTC Bulletin Board over-the-counter market from June 2007 to September 2007 under the symbol "IMLT” Effective September 19, 2007 the Company changed its name to Oasis Online Technologies Corp. and effective September 26, 2007 the quotation symbol was changed to “OOLN” where our stock traded on the OTC bulletin Board over-the-counter market.On July 15, 2009 the company was delinquent on its SEC filings and was removed from the OTC Bulletin Board and moved to the Pink Sheets.In November 2010 the Company changed its name to Capital Group Holdings, Inc and the stock has traded on the OTC Pink Sheets over-the-counter since November 1, 2010 under the symbol “CGHC”.The following table sets forth the high and low bid prices for our common stock on the OTC Bulletin Board over-the-counter market from July 1, 2008 under both ticker symbols. The source of these quotations are OTCBB.com quarterly market summary. The bid prices are inter-dealer prices, without retail markup, markdown or commission, and may not reflect actual transactions. Quarter Ending High Bid Low Bid September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 March 31, 2010 June 30, 2010 Holders of Common Stock As of June 30, 2010, we had 137 stockholders of record of the 19,596,208 shares of our common stock outstanding. Dividends The payment of dividends is subject to the discretion of the Company’s Board of Directors and will depend, among other things, upon our earnings, our capital requirements, our financial condition, and other relevant factors. We have not paid nor declared any dividends on our common stock since our inception and, by reason of our present financial status and our contemplated financial requirements do not anticipate paying any dividends in the foreseeable future. We intend to reinvest any earnings in the development and expansion of our business. Any cash dividends in the future to common stockholders will be payable when, as and if declared by our Board of Directors, based upon the Board’s assessment of: · our financial condition; · earnings; · need for funds · capital requirements; · prior claims of preferred stock to the extent issued and outstanding; and · other factors, including any applicable laws. Therefore, there can be no assurance that any dividends on the common stock will ever be paid. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes included elsewhere in this annual report. References in the following discussion and throughout this annual report to “we”, “our”, “us”, “Oasis Online Technologies Corp.”, “Oasis Online”, “Oasis”, “Capital Group Holdings”, “Capital Group”, “CGHC”, “the Company”, and similar terms refer to, Capital Group Holdings, Inc. unless otherwise expressly stated or the context otherwise requires. This discussion contains forward-looking statements that involve risks and uncertainties. Capital Group Holdings Inc’s actual results could differ materially from those discussed below. Factors that could cause or contribute to such differences include, but are not limited to, those identified below, and those discussed in the section titled “Risk Factors” included elsewhere in this filing. Management of the Company is pursuing avenues of generating cash or revenues during the next twelve months from the date of issuance of this report. The Company is pursuing its relationships and strategic alliances including marketing to provide access to the market for telemedicine services. The Company also continues to pursue financing to market and build the infrastructure for OneHealthPass. Management also believes that with the current market demand and growth in Telemedicine services, alliances in place and planned marketing and infrastructure development, the Company will begin generating cash from revenues. There is no assurance that the Company will be able to obtain cash flow from operations or to obtain additional financing. If these are not available to the Company, the Company may not be able to continue operations. While management remains hopeful that one or more transactions will proceed, no assurances can be expressed as to the Company’s continuing viability in the absence of revenues. Current funding has come from equity investments and the Company is currently in negotiations with several investment sources for equity investment in the Company, which if successful, will satisfy long-term operations and capital expenditures. There are no guarantees that such negotiations will be successful. Results of Operations YEAR ENDED JUNE 30, 2, 2009 During the year ended June 30, 2010, we incurred a net loss of $1,200,739 compared to net loss of $562,687 for the year ended June 30, 2009. The increase in our net loss for the year ended June 30, 2010 over the comparable period of the prior year is primarily due to$269,969of costs related to due diligence related to rescinded purchases, and increased compensation and expenses due to increased operations associated with the licenses.The Company had an increase of compensation expense of $184,639 for the year ended June 30, 2010 over the 2009 due to increased expenses incurred in the development of the technology and management compensation. Liquidity and Capital Resources Liquidity is a measure of a company’s ability to meet potential cash requirements. We have historically met our capital requirements through the issuance of stock and by borrowings. Operating expenses for the Company have been paid by the issuance of stock and convertible notes payable of the Company. At June 30, 2010 the Company had a deficit in working capital (current liabilities in excess of current assets) of $1,386,025. The working capital deficit at June 30, 2009 was $253,503. The increase in working capital deficit when compared to June 30, 2009 was principally due to increases in accrued salaries, accounts payable, and issuance of convertible notes payable. Since inception, we have financed our cash flow requirements through issuance of common stock and notes payable. As we expand our activities, we may, and most likely will, continue to experience net negative cash flows from operations, pending generation of revenues. Additionally, we anticipate obtaining additional financing to fund operations through common stock offerings to the extent available or to obtain additional financing to the extent necessary to augment our working capital. In the future we need to generate sufficient revenues from sales in order to eliminate or reduce the need to sell additional stock or obtain additional loans.There can be no assurance we will be successful in raising the necessary funds to execute our business plan. During the year ended June 30, 2010, the current assets decreased by $23,279 when compared to June 30, 2009 due to the collection of a stock subscription receivable. During the twelve months ended June 30, 2010, the current liabilities increased by $1,109,243 when compared to June 30, 2009 current liabilities. The primary reason for the increase is due to the salaries payable and accounts payable for work on the platform technology and management of the Company, and convertible notes payable issued. We anticipate that we may incur operating losses during the next twelve months. The Company’s lack of operating history makes predictions of future operating results difficult to ascertain.Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving markets. Such risks include, but are not limited to, an evolving and unpredictable business model and the management of growth. These factors raise substantial doubt about our ability to continue as a going concern. To address these risks, we must, among other things, increase our customer base, implement and successfully execute our business and marketing strategy, respond to competitive developments, and attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. Going Concern The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. Since we have not generated any revenue, we have negative cash flows from operations, and negative working capital we have included a reference to the substantial doubt about our ability to continue as a going concern in connection with our consolidated financial statements for the year ended June 30, 2010. Our total accumulated deficit at June 30, 2010 was $6,115,131. These consolidated financial statements have been prepared on the going concern basis, which assumes that adequate sources of financing will be obtained as required and that our assets will be realized, and liabilities settled in the ordinary course of business.If we are unable to obtain additional financing we may cease operations and not be able to execute on operating plans. Accordingly, these consolidated financial statements do not include any adjustments related to the recoverability of assets and classification of assets and liabilities that might be necessary should we be unable to continue as a going concern. The Company had not been compliant with SEC reporting deadlines, but management has opted to make the necessary filings to be become compliant with the Securities and Exchange Commission (SEC) reporting guidelines to allow the Company to raise capital in order to execute on the Company’s business strategy.Management is attempting to raise capital, secure strategic alliances, and to operate the business strategy, however no there is no assurance that these will be obtained. Critical Accounting Policies and Estimates The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, and expenses and the disclosure of contingent assets and liabilities. We use assumptions that we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions. We believe there have been no significant changes in accounting policies during the year ended June 30, 2010.We believe the following represent our most critical accounting policies. Valuation of Deferred Tax Assets The Company regularly evaluates its ability to recover the reported amount of deferred income tax assets considering several factors, including an estimate of the likelihood that the Company will generate sufficient taxable income in future years in which temporary differences reverse and net operating loss carry forwards may be used. Due to the uncertainties related to, among other things, the extent and timing of future taxable income, the Company offset its net deferred tax assets by an equivalent valuation allowance as of June 30, 2010 and 2009. Use of estimates The preparation of the consolidated financial statements in conformity with United States GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates are used for, but not limited to, useful lives of property and equipment, fair value of equity instruments, and valuation of deferred tax assets. Actual results could differ from those estimates. Fair Value of Equity Instruments The Company measures a debt discount based on estimated fair values of all warrants issued with convertible notes payable.The discount is amortized over the life of the warrants and recognized in the financial statements as interest expense. The Company uses the Black-Scholes pricing model to estimate the fair value of warrants. The Black-Scholes model requires the use of highly subjective and complex assumptions, including the warrant’s expected term and the price volatility of the underlying stock. The expected term of warrants is based on the contractual term of the warrants. Expected volatility is based on historical volatility over the expected life of the warrants. All other issuances of common stock as consideration for goods or services received were accounted for based on the fair value of the consideration received or the fair value of the equity instrument, whichever is more readily measurable. Such fair value is measured at an appropriate date and capitalized or expensed as if the Company had paid cash for the goods or services. For purposes of determining the fair values of warrants using the Black-Scholes option pricing model, the Company used the following assumptions in the year ended June 30, 2010.There were no warrants issued or outstanding in 2009: Year ending June 30, 2010 Expected volatility 297.20% Risk-free interest rate 1.37% Warrant life 3 Expected dividends 0% Given an active trading market for its common stock, the Company estimated the volatility of stock based on week ending closing prices over a historical period of not less than one year. As a result, depending on how the market perceives any news regarding the Company or its earnings, as well as market conditions in general, it could have a material impact on the volatility used in computing the value we place on these equity instruments. Recently Issued Accounting Standards In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements, which will require companies to make new disclosures about recurring or nonrecurring fair value measurements including significant transfers into and out of Level1 and Level2 fair value hierarchies and information on purchases, sales, issuance and settlements on a gross basis in the reconciliation of Level3 fair value measurements. The ASU is effective prospectively for financial statements issued for fiscal years and interim periods beginning after December15, 2009. The new disclosures about purchases, sales, issuance and settlements on a gross basis in the reconciliation of Level3 fair value measurements is effective for interim and annual reporting periods beginning after December15, 2010. The Company expects that the adoption of ASU 2010-06 will not have a material impact on its financial statements. The Company has reviewed all other recently issued, but not yet adopted, accounting standards in order to determine their effects, if any, on its consolidated results of operation, financial position or cash flows. Based on that review, the Company believes that none of these pronouncements will have a significant effect on its consolidated financial statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK This item in not applicable as we are currently considered a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Capital Group Holdings, Inc. We have audited the accompanying consolidated balance sheet of Capital Group Holdings, Inc. (a development stage company) as of June 30, 2010 and the related consolidated statements of operations, changes in stockholders’ deficit, and cash flows for the year then ended and for the period from April 26, 2006 (date of inception of the development stage) through June 30, 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2010 consolidated financial statements referred to above present fairly, in all material respects, the financial position of Capital Group Holdings, Inc. at June 30, 2010, and the results of its operations, changes in stockholders’ deficit, and its cash flows for the year then ended and for the period from April 26, 2006 (date of inception of the development stage) through June 30, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations and has a negative cash flow from operations that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Semple, Marchal & Cooper, LLP Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona July 17, 2012 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Capital Group Holdings, Inc. We have audited the accompanying consolidated balance sheets of Capital Group Holdings, Inc. (Company) as of June 30, 2009 and 2008 and the related consolidated statements of operations, changes in stockholders’ (deficit) and cash flows for the years ended June 30, 2009 and 2008, and for the period from April 26, 2006 (date of commencement of development stage) to June 30, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based upon our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Capital Group Holdings, Inc. as of June 30, 2009 and 2008, and the results of its operations and its cash flows for the years ended June 30, 2009 and 2008, and for the period from April 26, 2006 (date of commencement of development stage) to June 30, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As described in Note 1, the Company had negative working capital and a stockholders’ deficit and requires additional funding to execute on its business plan which raises substantial doubt about its ability to continue as a going concern.Management’s plan in regard to this matter is also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ Schumacher & Associates, Inc. Schumacher & Associates, Inc. Certified Public Accountants 7931 S. Broadway, #314 Littleton, Colorado 80122 April 4, 2012 CAPITAL GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets June 30, 2010 June 30, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Other current assets Stock subscription receivable - Total current assets Property and equipment, net of depreciation TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable $ $ Accounts payable to related party Accrued payroll liabilities Accrued liabilities Convertible notes payable net of discount for warrants - Total current liabilities Commitments and Contingencies STOCKHOLDERS'DEFICIT Common stock,$.01 par value, 100,000,000 shares authorized, 19,596,208 shares issued and outstanding Additional paid in capital Services prepaid with common stock - Accumulated deficit Accumulated deficit during development stage TOTAL STOCKHOLDERS'DEFICIT TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements CAPITAL GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Operations For the period from April 26, 2006 (Date of Commencement of For the For the Development Stage) Year Ended Year Ended Through June 30, 2010 June 30, 2009 June 30, 2010 Revenues: Sales $ - $ - $ - Total revenues - - - Expenses: General and administrative Compensation expense Due diligence cost on rescinded purchases - Total operating expenses Loss from operations Other Income and Expense Realized loss on sale of marketable securities - Interest income - - Interest expense - Total Other Income (Expense) NET LOSS $ $ $ Loss per share – basic and diluted $ $ Weighted average common shares outstanding - basic and diluted See accompanying notes to consolidated financial statements CAPITAL GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Stockholders' Deficit Accumulated Deficit Service Prepaid with During Total Common Stock Additional Common Accumulated Development Stockholders' Shares Amount Paid In Capital Stock Deficit Stage Deficit Balance at April 26, 2006 (Commencement of Development Stage) $ $ $ - $ $ - $ - Net loss for the period April 26, 2006 through June 30, 2006 - Balance at June 30, 2006 $ $ $ - $ $ - $ - Issuance of common stock for cash at $0.0025 - - - per share on December 4, 2006, less offering costs Net loss for the year ended June 30, 2007 - Balance at June 30, 2007 $ $ $ - $ $ $ Issuance of common stock for cash at $1.00 per share on September 30, 2007 - - - Issuance of common stock for investment in marketable securities at $0.75 per share on October 22, 2007 - - - Additional Paid-in-capital - Net loss for the year ended June 30, 2008 - Balance at June 30, 2008 $ $ $ - $ $ $ Stock issued for stock subscription at $0.12 per - - - 124,000 share on November 14, 2008 Shares issued for services at $0.10 per share - - on December 31, 2008 Shares issued for director's fees at $0.12 per - - - share on December 31, 2008 Shares issued for services at $0.01 per share - on June 30, 2009 Net loss for the year ended June 30, 2009 - Balance at June30, 2009 $ Services prepaid with common stock - Warrants issued with convertible notes payable - Net loss for the year ended June 30, 2010 - Balance at June 30, 2010 $ $ $ - $ $ See accompanying notes to consolidated financial statements CAPITAL GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Cash Flows For the period from April 26, 2006 (Date For the For the of Commencement of Year Ended Year Ended Development Stage) June 30, 2010 June 30, 2009 Through June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Services provided in exchange for common shares - Stock based compensation - Loss (Gain) on marketable securities - Non-cash interest expense - Changes in operating assets and liabilities: Increase in accounts payable Accounts payable - related party - Accrued liabilities - Prepaid expenses and security deposits - NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - Proceeds from sale of available for sale securities - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Issuance of convertible notes payable - Issuance of common stock for cash or collection on subscriptions Additional paid in capital - - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES NET CHANGE IN CASH CASH BALANCES Beginning of year - End of year $ $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Debt discount for fair value of attached warrants $ $ - $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: Interest $ - $ - $ - Income taxes $ - $ - $ - See accompanying notes to consolidated financial statements CAPITAL GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) Notes to consolidated financial statements Note 1 - Summary of Accounting Policies, and Description of Business This summary of significant accounting policies of Capital Group Holdings, Inc. (formerly Oasis Online Technologies Corp) (the “Company”), is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management who is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. (a) Organization and Description of Business The Company was incorporated as Implant Technologies, Inc. in 1980 under the laws of the State of Minnesota.On April 26, 2006 the Company entered the development stage when it revived its corporate charter.On September 17, 2007, the Company changed its name to Oasis Online Technologies, Corp. and began development of technology for secure storage of online data.During November 2010, the Company changed its name to Capital Group Holdings, Inc. and has focused on developing a Telemedicine platform under the Company’s wholly-owned subsidiary OneHealthPass, Inc. The Company consists of one reportable business segment. (b)Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period.Significant estimates are used for, but not limited to, useful lives of property and equipment, fair value of equity instruments, and valuation of deferred tax assets. Actual results could differ from those estimates. (c) Principles of Consolidation The consolidated financial statements include the accounts of Capital Group Holdings, Inc. and its wholly-owned subsidiary, OneHealthPass, Inc. All inter-company balances and transactions have been eliminated. (d)Per Share Information In accordance with ASC 260 – “Earnings Per Share,” the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. In addition, per share calculations reflect the effect of any reverse stock splits. On September 19, 2007, the Company effecteda one-for-eight reverse stock split of the Company’s common shares. Accordingly, all references to shares in the accompanying financial statements reflect the reverse stock split.Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As of the years ended June 30, 2010 and 2009 there were 4,671,250 and 0, respectively, potentially dilutive shares.There were 3,737,000 and 0 shares resulting from the issuances of convertible promissory notes for the years ended June 30, 2010 and 2009, respectively. As of the years ended June 30, 2010 and 2009 there were 934,250 and 0, respectively outstanding warrants issued that are potentially dilutive. (e)Basis of Presentation – Going Concern The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. Since we have not generated any revenue, we have negative cash flows from operations, and negative working capital. We have included a reference to the substantial doubt about our ability to continue as a going concern in connection with our consolidated financial statements for the year ended June 30, 2010. Our total stockholders’ deficit at June 30, 2010 was $6,115,131. These consolidated financial statements have been prepared on the going concern basis, which assumes that adequate sources of financing will be obtained as required and that our assets will be realized, and liabilities settled in the ordinary course of business.If we are unable to obtain additional financing we may cease operations and note be able to execute on operating plans. Accordingly, these consolidated financial statements do not include any adjustments related to the recoverability of assets and classification of assets and liabilities that might be necessary should we be unable to continue as a going concern. The Company had not been compliant with SEC reporting deadlines, but management has opted to make the necessary filings to be become compliant with the Securities and Exchange Commission (SEC) reporting guidelines to allow the Company to raise capital in order to execute on the Company’s business strategy.Management is attempting to raise capital, secure strategic alliances, and to operate the business strategy, however no there is no assurance that these will be obtained. (f)Recent Accounting Pronouncements In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements, which will require companies to make new disclosures about recurring or nonrecurring fair value measurements including significant transfers into and out of Level1 and Level2 fair value hierarchies and information on purchases, sales, issuance and settlements on a gross basis in the reconciliation of Level3 fair value measurements. The ASU is effective prospectively for financial statements issued for fiscal years and interim periods beginning after December15, 2009. The new disclosures about purchases, sales, issuance and settlements on a gross basis in the reconciliation of Level3 fair value measurements is effective for interim and annual reporting periods beginning after December15, 2010. The Company expects that the adoption of ASU 2010-06 will not have a material impact on its financial statements. The Company has reviewed all other recently issued, but not yet adopted, accounting standards in order to determine their effects, if any, on its consolidated results of operation, financial position or cash flows. Based on that review, the Company believes that none of these pronouncements will have a significant effect on its consolidated financial statements. (g)Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations ofcredit risk consist primarily ofcash and cash equivalents.The Company places its cash and cash equivalents with financial institutions.As of June 30, 2010 and 2009, the Company did not have a concentration of credit risk since it had no cash and cash equivalents in bank accounts in excess of the FDIC insured amounts. (h)Cash and Cash Equivalents The Company considers cash and cash equivalents to consist of cash on hand and demand deposits in banks with an initial maturity of 90 days or less. (i)Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization.Depreciation is computed principally on the straight-line method over the estimated useful life of each type of asset which is seven years.Leasehold improvements, if any, are amortized over the remaining term of the applicable leases or their useful lives, whichever is shorter.Maintenance and repairs are charged to expense as incurred; improvements and betterments are capitalized.Upon retirement or disposition, the related costs and accumulated depreciation are removed from the accounts, and any resulting gains or losses are credited or charged to the statement of operations. (j)Fair Value of Financial Instruments Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 107 (“SFAS 107”), “Disclosures about Fair Value of Financial Instruments”, which on July 1, 2009 was codified as Accounting Standards Codification 820-Fair Value Measurement and Disclosure (“ASC 820”).ASC 820 requires disclosure offair value information about financial instruments when it is practicable to estimate that value. The carrying amount of the Company’s cash, marketable securities, stock subscription receivable, accounts payable, and accounts payable-related party approximate their estimated fair values due to their short-term maturities.Convertible notes payable were issued to investors with attached warrants which were recorded at relative fair value as a discount to the convertible notes payable (note 5). (k)Income Taxes The Company records deferred taxes in accordance with Statement of Financial Accounting Standards (SFAS) 109, “Accounting for Income Taxes”, which on July 1, 2009 was codified as Accounting Standards Codification 740 – Income Taxes.ASC 740 requires recognition of deferred tax assets and liabilities for temporary differences between the tax bases of assets and liabilities and the amounts at which they are carried in the financial statements and the effect of net operating losses based upon the enacted tax rates in affect for the year in which the differences are expected to reverse. A valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized. (l)Advertising Costs The Company follows the policy of charging the costs of advertising to expense as incurred. The Company recognized $2,742 and $390 of advertising expense during the years ended June 30, 2010 and 2009, respectively. (m)Development Stage For the period from April 26, 2006 (date of commencement of Development Stage) to June 30, 2010, the Company has not generated revenues from operations and has been developing its products, developing markets, securing strategic alliances and securing funding. Therefore, the Company is considered to be in the development stage in accordance with the provisions of FASB ASC 915-10-05, Accounting and Reporting by Development Stage Enterprises. (n)Fair Value For asset and liabilities measured at fair value, the Company uses the following hierarchy of inputs: Level one - Quoted market prices in active markets for identical assets or liabilities; Level two - Inputs other than level one inputs that are either directly or indirectly observable; and Level three - Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. All cash and cash equivalents, accounts payable, and accrued liabilities are carried at fair value.Convertible notes payable are carried at fair value based on their carrying amounts less a note discount for the relative fair value of the attached warrants issued with the notes. (n)Other The Company has accrued for unremitted taxes and withholdings due to various state and federal agencies along with accrued interest and penalties on the amounts outstanding as of June 30, 2010 and 2009. The Company has selected June 30 as its fiscal year end in accordance with the corporate charter. The Company has paid no dividends as there have been no earnings to date. Note 2 -Income Taxes Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and for tax purposes. The Company’s deferred tax assets consist entirely of the benefit from net operating loss (NOL) and capital loss carry forwards. The net operating loss carry forward, if not used, will expire in various years through 2030, and is severely restricted as per the Internal Revenue code due to the change in ownership. The capital loss carry forward, if not used, will expire in 2012. The Company’s deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the net operating and capital loss carry forwards. Net operating and capital loss carry forwards may be further limited by other provisions of the tax laws. The Company’s U.S. federal and stateincome tax returns, constituting the returns of the major taxing jurisdictions, are subject to examination by the taxing authorities for all open years as prescribed by applicable statute. The years open for examination are 2007, 2008, and 2009 and later years. No income tax waivers have been executed that would extend the period subject to examination beyond the period prescribed by statute. The Company has estimated available net operating losses of $2,166,000 which can be utilized to offset future earnings of the Company. A valuation allowance is provided when it is more likely than not that some portion of the deferred tax asset will not be realized. The valuation allowance increased by $401,000 during the year end June 30, 2010. The Company has the following carryforwards available at June 30, 2010: Operating Losses Expires Amount Total $ 2,166,000 The tax effects of temporary differences that give rise to significant portions of the deferred tax asset at June 30, 2010 and 2009 are summarized below. June 30, 2010 June 30, 2009 Current Deferred tax asset: Payroll & vacation accruals Non-Current Deferred tax asset: Net operating losses Non-statutory stock compensation - Net Deferred Tax Asset The Company’s deferred tax assets, valuation allowance, and change in valuation allowance are as follows: Estimated NOL & capital loss carry-forward Estimated Tax Benefit from NOL Valuation Allowance Change in Valuation Allowance Net Tax Benefit June 30, 2009 - - June 30, 2010 - Income taxes at the statutory rate are reconciled to the Company’s actual income taxes as follows: June 30, 2010 June 30, 2009 Federal Statutory Rate 34.00% 34.00% Effects of: State Income Taxes 3.50% 3.50% Change in Valuation Allowance -37.50% -37.50% Effective Tax Rate 0.00% 0.00% Uncertain Tax Positions The Company has evaluated for uncertain tax positions and determined that there were none as of June 30, 2010. The Company did not recognize any penalties or interest related to uncertain tax positions during the years ended June 30, 2010 and 2009. No penalties or interest for unrecognized tax benefits had been accrued as of June 30, 2010 and 2009. Note 3 -Property and Equipment The Company records property and equipment at cost less accumulated depreciation.Below is a summary of property and equipment: Life In Years June 30, 2010 June 30, 2009 Asset Type Office Equipment and Furniture 7 Subtotal Less Accumulated Depreciation Net Book Value Depreciation expense on property and equipment was $1,604 and $1,077, for the years ended June30, 2010, and 2009 respectively. Note 4 -Common Stock Pursuant to the Articles of Incorporation as amended on September 19, 2007, the Company is authorized to issue 100,000,000 common shares, with a par value of $0.01 per share. In connection with the Capital Base Funding Agreement as discussed in Note 8, which ended on December 31, 2007, the Company issued 51,046 shares of the Company’s common stock in exchange for funding totaling $51,046. On October 22, 2007, the Company issued 990,000 shares of common stock in exchange for 99,000 freely trading registered shares of Immunosyn Corporation, a Delaware corporation. On November 14, 2008 the Company issued 1,000,000 shares for a stock subscription at $0.12 per share.At June 30, 2009, a balance of$49,576 remained in stock subscriptions receivable, which was subsequently received in the year ended June 30, 2010.On December 31, 2008, the Company issued 500,000 shares for directors’ fees at $0.12 per share.On December 31, 2008 the Company issued 1,500,000 shares for consulting services at a value of $0.10 per share of which $87,500 was earned and $62,500 was unearned.The value of the shares issued for services was determined by the approximate trading price of the stock on the date the shares were issued and the approximate value of the services.On June 30, 2009, the Company issued 3,125,000 shares for consulting services at a value of $0.01 per share.The value of the shares issued for services was determined by the approximate trading price of the stock on the date the shares were issued and the approximate value of the services.There were 19,596,208 shares of common stock issued and outstanding at June 30, 2010. Note 5 -Convertible Notes Payable During the year ended June 30, 2010, the Company issued $860,500 convertible notes payable and 934,250 attached warrants to third party investors in exchange for $860,500 in cash.The notes have a one year maturity and bear interest at a rate of 12% per annum.The notes are convertible into common shares at a conversion price of $0.20 per share for $295,000 of the notes with 368,750 attached warrants exercisable into common shares at $0.20 per warrant; and $0.25 per share for $565,500 of the notes with 565,500 attached warrants exercisable into common shares at $0.20 per warrant.As of June 30, 2010 no notes have been converted and no warrants exercised. June 30, 2010 June 30, 2009 Current Long Term Current Long Term Unsecured convertible notes payable with a 12% interest $- $- $- rate and convertible at $0.20 per common share Unsecured convertible notes payable with a 12% interest - - - rate and convertible at $0.25 per common share $- $- $- Annual maturities of Convertible Notes Payable are as follows: Year Ending Total The Company issues attached warrants to purchase its common stock on issuance of convertible notes payable.The warrants had exercise prices of $0.20 and $0.25 with a three year expiration and immediate vesting.The fair value of each issuance is estimated on the date of grant using the Black-Scholes option pricing model. The Black-Scholes option pricing model incorporates assumptions for each input. Expected volatilities are based on the historical volatility of the Company’s common equity traded on the OTC market. The Company estimates expected life of each warrant based on the midpoint between the dates the warrant vests and the contractual term of the warrant. The risk-free interest rate represents the U.S. Treasury bill rate for the expected life of the related warrant. The warrants were issued throughout the period and the Black-Scholes option pricing model inputs were used on the date of issuance which ranged over the period for the following assumptions: stock price on the measurement date was between $0.005 and $0.038;expected term of three years; expected volatility between 371.95% and 257.08%; and discount rate of 1.68% and 0.99%. The total fair value of the warrants issued with convertible notes payable was calculated at $17,008 recorded as a discount to the notes to which they were attached. A summary of warrant activity is presented below: June 30, 2010 June 30, 2009 Unexercised warrants, beginning of year - - Stock warrants issued during the year - Stock warrants expired - - Stock warrants exercised - - Unexercised warrants, end of year - Vested warrants, end of year - The following table summarizes information about the warrants as of June 30, 2010: Shares Under Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding as of June 30, 2009 - $- Granted Expired - $- Exercised - $- Outstanding as of June 30, 2010 2.75 Years $- Exercisable as of June 30, 2010 2.75 Years $- The year-end intrinsic values are based on a June 30, 2010 closing price of $0.02 per share. Note 6 - Name Change and Reverse Stock Split On September 19, 2007, the Company filed a certificate of amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Minnesota to (i) change its name from Implant Technologies, Inc. to Oasis Online Technologies Corp and (ii) give notice of a one-for-eight reverse stock split of the Company’s common shares. On November 4, 2010 the Company changed its name to Capital Group Holdings, Inc. Upon effectiveness of the one-for-eight reverse stock split, all issued and outstanding shares, as of the effective date, were reduced from 99,438,464 prior to the reverse split to 12,430,162 following the reverse stock split. No fractional shares were issued. In lieu of issuing fractional shares, the Company issued to any stockholder who otherwise would have been entitled to receive a fractional share as a result of the reverse stock split an additional full share of its common stock. The number of authorized shares of common stock of the Company was reduced by the same eight for one ratio as the issued and outstanding shares of common stock. The name change became effective and the Company began using the new name on September 19, 2007. The reverse split became effective on September 26, 2007. All references in the accompanying financial statements to the number of common shares and per share amounts have been retroactively adjusted to reflect the reverse stock split. Note 7 - Change in Control Pursuant to a Stock Purchase Agreement, effective July 10, 2007, two of the Company’s directors sold10,000,000 shares (approximately 80.48% of the total issued and outstanding shares) of the Company’s common stock to an entity, resulting in a change in control of the Company. In connection with the Stock Purchase Agreement, on July 10, 2007 the Company received a letter of resignation from Michael Friess resigning as an officer and Director of the Company and a letter of resignation from Sanford Schwartz resigning as a Director of the Company both effective immediately. At the same time the board then named Erik J. Cooper as the Chairman, President and CEO, also effective immediately, while John H. Venette remained as a director as well as Chief Financial Officer, Treasurer and Secretary. Note 8 - Leases At December 21, 2007, the Company signed a new operating lease for its headquarters facilities that expired December 31, 2010. Under the terms of the lease agreement, the Company was responsible for its share of normal operating costs, including maintenance expenses, property taxes and insurance. Rent for the first 12 months was $817 per month which includes city tax and a parking fee. The rent for the remaining 24 months was $881 per month including tax and parking. The lease agreement included a $775 security deposit.A new lease for the facility was executed on March 5, 2010 for a period of two years with the lease ending March 5, 2012.Rent was $2,500 per month with a security deposit of $7,250.Under the terms of the lease agreement, the Company was responsible for its share of normal operating costs, including maintenance expenses, property taxes and insurance. Future minimum lease payments were as follows: The Company incurred rent expense on the headquarters facility of $10,250 and $10,579 for the years ended June 30, 2010 and 2009 respectively. Note 9 -Related Party Transactions On August 9, 2007, the Company entered into a Capital Base Funding Agreement with its largest single shareholder, Big Eye Capital, Inc. (“Big Eye”) whereby Big Eye would make available to the Company up to one hundred thousand dollars ($100,000) in working capital in exchange for newly issued common stock of the Company. The amount of common stock of the Company to be issued to Big Eye would be based on the greater of the previous day’s closing market prices or $1.00 per share. The Company would give Big Eye ten days advance notice prior to requesting funds (when possible) so that not all funds would be advanced at any one time. In connection with the Capital Base Funding Agreement which ended on December 31, 2007, Big Eye Capital, Inc. provided a total of $51,046 of funding to the Company resulting in Big Eye Capital, Inc. being issued 51,046 shares of the Company’s common stock accordingly. Note 10 -Agreements On April 23, 2008 the Company entered into a Line of Credit Funding Agreement with TranSend International, Inc. (“TranSend”) whereby the Company will make available to TranSend up to one hundred thousand dollars ($100,000) in an available Line of Credit to be used for the working capital needs of TranSend. The Line of Credit is uncollateralized, and bears interest at an annual rate of ten percent on the outstanding monthly balance. The Company recorded a bad debt expense of $60,992 for the line of credit used by TranSend and the associated interest on that line for the year ended June 30, 2008.During the year ended June 30, 2009, the Company reached an agreement with TranSend for unlimited license to the technology in exchange for the line of credit and accrued interest amounts loaned to TranSend. On February 26, 2010 the Company entered into an agreement to contemplate the acquisition of intellectual property and membership in a third party technology application development company for $155,000 earnest money.The transaction was never completed and the Company expensed the earnest money deposit included in the cost of due diligences on rescinded purchases. Note 11- Subsequent Events Subsequent to June 30, 2010 the Company issued $1,627,964 in convertible notes payable convertible at $0.25 per share with 1,627,964 attached warrants exercisable at $0.25 per share.Convertible notes payable of $2,483,464 were converted for 10,736,079 common shares with $5,000 in notes outstanding. Subsequent to June 30, 2010, the Company issued 8,775,000 common shares in exchange for services valued at $1,711,500 based on the trading as of the date of issuance.The Company issued 570,834 shares of common stock for $227,500 of cash.The Company issued 16,000,000 shares to officers and directors as compensation and incentive. On September 24, 2010, the Company entered into an agreement to acquire Main Street Family Pharmacy LLC (“Main Street”) for consideration of$300,000 in cash and 4,000,000 shares of common stock.There were employment agreements with the principals of Main Street Family Pharmacy.Prior to the closing of the final agreement, management determined that the acquisition was not in the best interest of the Company and the transaction was rescinded.On the rescission of the agreement, $266,735 of the initial $300,000 was repaid by Main Street Family Pharmacy to Capital Group and no common shares were issued. On November 4, 2010 the Company changed its name to Capital Group Holdings, Inc. In July 2010 through March 2011 the Company advanced payments in the amount of $71,829 with the anticipation of an acquisition of Giovanni Medical Services and Lab Testing. After due diligence, it was determined that acquiring Giovanni Medical Services and Lab Testing was not in the best interest of the Company.The Company recorded a loss in the statement of operations for the year ending June 30, 2010 for $132,500 and for $71,829 subsequent to June 30, 2010 for the advance payments totaling $71,829 in the periods the payments were made. On April 12, 2012, the Company entered into a joint marketing agreement with a health care provider to acquire customers.The care provider will provide a total of $190,000 to be included in the advertising program that the Company will initiate in Arizona.Net revenues collected from the customers the Company enrolls for services under the marketing agreement shall be split with 51% paid to the Company and 49% paid to the care provider.Unless terminated in writing 30 days prior to the end of the 36 month term, the Agreement will automatically renew for additional one (1) year terms. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ONACCOUNTING AND FINANCIAL DISCLOSURE We have had no disagreements with our independent auditors on accounting or financial disclosures. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, with the participation of our Chief Executive Officer and Chief Accounting Officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief Accounting Officer concluded that our disclosure controls and procedures, as of the end of the period covered by this report were not effective such that the information required to be disclosed by us in reports filed under the Exchange Act is (i)recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and (ii)accumulated and communicated to our management, including our Chief Executive Officer and Chief Accounting Officer, as appropriate to allow timely decisions regarding disclosure. A control system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. Our management, with the participation of the principal executive officer and principal financial officer, evaluated the effectiveness of the Company’s internal control over financial reporting as of June 30, 2010. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control – Integrated Framework. Based on the criteria established by COSO, management concluded that the Company’s internal control over financial reporting was not effective as of June 30, 2010 as a result of the identification of the material weaknesses described below. A material weakness is a deficiency or combination of deficiencies in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis. Specifically, management identified the following control deficiencies. (1) The Company has not properly segregated duties as one or two individuals initiate, authorize and complete all transactions. The company has not implemented measures that would prevent the individuals from overriding the internal control system. The Company does not believe that this control deficiency has resulted in deficient financial reporting because the Chief Financial Officer is aware of his responsibilities under the SEC’s reporting requirements and personally certifies the financial reports. (2) The Company has installed accounting software that does not prevent erroneous or unauthorized changes to previous reporting periods and does not provide an adequate audit trail of entries made in the accounting software. Accordingly, while the Company has identified certain material weakness in its system of internal control over financial reporting, it believes that is has taken reasonable steps to ascertain that the financial information contained in this report is in accordance with generally accepted accounting principles. Management has determined that current resources would be appropriately applied elsewhere and when resources permit, they will alleviate material weaknesses through various steps. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to rules of the Securities Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting During the year ended June 30, 2010, there were no changes in the Company’s internal controls over financial reporting known to the chief executive officer or the chief financial officer that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B.OTHER INFORMATION Not Applicable PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following sets forth information about our directors and executive officers as of June 30, 2010: Name Age Position Erik Cooper 41 Director, Chief Operating Officer, President John Venette 46 Treasurer, Secretary, Director and Chief Financial Officer Jean Rice 60 Director Christopher E. Galvin 43 Chairman of the Board, Chief Executive Officer Eric Click 46 Director, Secretary, and Treasurer In July 2007, Michael Friess and Sanford Schwartz resigned as officers and directors of the Company. The remaining Board member, consisting of John Venette,appointed Erik Cooper as a new director of the Company. The Board then appointed Mr. Cooper as President and CEO of the company. On December 9, 2008, the Board appointed Jean Rice as a director on the board.On February 16, 2010, Christopher E. Galvin was appointed as the chief executive officer and chairman of the board of directors.Erik Cooper remained as the Company president and was appointed chief operating officer and director.On June 28, 2011, Christopher E. Galvin resigned as chief executive officer, and chairman of the board of directors.On June 28, 2011 the board of directors appointed Erik Cooper as chief executive officer and chairman of the board of directors.On July 21, 2011 John Venette resigned as director and CFO of the Company.On July 21, 2011 the board of directors appointed Eric Click as Director, Secretary/Treasurer, and COO. The above listed officers and directors will serve until the next annual meeting of the shareholders or until their death, resignation, retirement, removal or disqualification, or until their successors have been duly elected and qualified. Vacancies in the existing Board of Directors are filled by majority vote of the remaining Directors. Officers of the Company serve at the will of the Board of Directors. There are no agreements or understandings for any officers or director to resign at the request of another person and no officer or director is acting on behalf of or will act at the direction of any other person. Erik Cooper, 40, President, Chief Operating Officer and Director: Mr. Cooper was elected to the board of directors of Capital Group Holdings, Inc. (formerly Oasis Online Technologies Corp.) to serve as chairman on 7/10/2007. Mr. Cooper serves as Founder and President of Big Eye Capital, Inc., an Arizona corporation, since its inception in March 2007. Prior to forming Big Eye Capital, Mr. Cooper spent eight years as a leading Mortgage Banker with CTX Mortgage Company, which is a division of the Fortune 500 Company Centex Inc. In 1996 he was a founder of Solarcomm Cellular, which is a wholesale and retail provider of wireless services and equipment. Mr. Cooper is a graduate of the State University of New York at Oneonta with a Bachelor of Science degree in Psychology. Mr. Cooper is not currently a member of the board of directors of any other public companies. John Venette, 45,Chief Financial Officer and Director: John Venette joined the Capital Group Holdings, Inc. (formerly Oasis Online Technologies Corp) as a Director, Chief Financial Officer, Secretary and Treasurer in June of 2006. Mr. Venette is a graduate of the University of Colorado and has a Bachelor’s Degree in Finance, a Minor in Economics, and a Minor in Accounting. From 1996 to 2007 Mr. Venette worked as a Consultant, Director of Research on projects with Creative Business Strategies, Inc., a corporate development consulting firm specializing in assisting small to mid-sized companies in managing and growing their businesses. Mr. Venette has assisted his clients in accessing over $140 million in private equity capital over the past several years. Mr. Venette was also a director and CFO of Henry County Plywood Inc.(OTCBB:HRYC). He was also formerly CFO and director of Hemcure, Inc. now Aura Sound (OTCBB: ARAU), Chief Financial Officer and director of Discovery Technologies, Inc. now China Green Agriculture (OTCBB:CGAG), Chief Financial Officer and director of Certified Technologies, Inc., now Zhaoheng Hydro Power Company (OTCBB: ZHYP), Consultant of Oralabs, Now China Precision Steel, Inc. (NASDAQ: CPSL). Jean Rice, Director: Ms. Rice is President and a principal of Action Healthcare Management Services, Inc., which serves self-funded employer group health plans, third party administrators and Taft-Hartley Trusts, major insurance companies, hospitals and school districts throughout the United States. Action Healthcare, located in Phoenix Arizona, combines over thirty years in healthcare experience ranging from Acute Clinical Care to Credentialing, Utilization, Case Management and Network Management in Group Health and Workers' Compensations settings. Christopher E. Galvin, Chief Executive Officer, Chairman of the Board: Prior to joining the Company, Mr. Galvin was Chairman/CEO of COA Holdings, Inc. As its Chairman/Chief Executive Officer, Mr. Galvin effectuated the acquisition/merger of five additional companies which created an industry leader in the Acquiring, Issuing, ACH and Mobile market place. Mr. Galvin served as Chairman/CEO of Capital Resource Network, Inc., a Corporate Finance, Mergers and Acquisitions and Investment Banking consulting firm which has been responsible for the structure, facilitation and completion of reverse mergers of private companies into public entities. Mr. Galvin also served as Chairman/CEO of Global -1Tel, a highly sophisticated and specialized Telecommunications Company. Global- 1Tel was one of the first reliable entrants in thepersonal assistant voice services and data management space. Eric Click, Chief Operating Officer, Director, Chief Accounting Officer, Secretary, Treasurer: Prior to his appointment as COO, Mr. Click has spent over 20 plus years working in finance, operations, and sales; providing strategic, thought leadership while driving results. He has been essential in establishing goals, implementing objectives, and financial controls over operating groups; thereby driving a culture of responsibility coupled with accountability. Mr. Click has worked in many facets of operations and sales: including expense management, budgeting, restructuring, contract negotiations and project management, compliance, brand development, training, and new business development. Mr. Click earned a degree in Finance from the W.P. Carey School of Business from Arizona State University. Prior to his current role, Mr. Click worked as a Certified Mortgage Planner with Prime Lending Inc / CTX Mortgage Company from February 2004 to May 2010. Mr. Click also held the position of Manager of Finance at American Express Company Inc. from June 1996 to January 2004. Mr. Click has held various sales and operations positions in business banking including First Interstate Bank, Chase Bank, and Bank of America. To our knowledge, during the last five years none of our directors and executive officers (including those of our subsidiaries) has: - Had a bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time, - Been convicted in a criminal proceeding or been subject to a pending criminal proceeding, excluding traffic violations and other minor offenses, - Been subject to any order, judgment or decree, not subsequently reversed suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities, - Been found by a court jurisdiction of contempt (in a civil action), the SEC, or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Board Composition and Committees As of June 30, 2010 our board of directors consists of four members: Erik Cooper, John Venette, Christopher Galvin, Eric Click, and Jean Rice. Audit Committee We have not yet appointed an audit committee and our board of directors currently acts as our audit committee. At the present time, we believe that the members of the board of directors are collectively capable of analyzing and evaluating our financial statements and understanding internal controls and procedures for financial reporting. Our company, however, recognizes the importance of good corporate governance and intends to appoint an audit committee comprised entirely of independent directors, including at least one financial expert upon completing an acquisition of an operating company. ITEM 11.EXECUTIVE COMPENSATION Overview of Compensation Program We currently have not appointed members to serve on the Compensation Committee of the Board of Directors. Until a formal committee is established, our entire Board of Directors has responsibility for establishing, implementing and continually monitoring adherence with the Company’s compensation philosophy.The Board of Directors ensures that the total compensation paid to the executives is fair, reasonable and competitive. Role of Executive Officers in Compensation Decisions The Board of Directors makes all compensation decisions for, and approves recommendations regarding equity awards to, the executive officers and Directors of the Company.Decisions regarding the non-equity compensation of other employees of the Company are made by management. SUMMARY COMPENSATION TABLE The table below summarizes the total compensation paid to or earned by our Executive Officers, for the year ended June 30, 2010. Summary Compensation Table Name and Principal Positions Year Accrued and Paid Compensation Bonus Option Awards Non-Equity Incentive Plan Compensation Equity Compensation All Other Compensation Total Erik Cooper $- $- $- $- President, COO, Director $- $- $- $- $- John Venette $- $- $- $- Chief Financial Officer $- $- $- $- $- Jean Rice $- $- $- $- $- Director $- $- $- $- $- $- $- Eric Click $- $- $- $- $- $- $- Director and Secretary $- $- $- $- $- Christopher Galvin $- $- $- $- $- $- $- Chief Executive Officer $- $- $- $- $- Employment Agreements There are no employment agreements in place. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our officers and directors and those persons who beneficially own more than 10% of the Company’s outstanding shares of common stock to file reports of securities ownership and changes in such ownership with the Securities and Exchange Commission. Officers, directors, and greater than 10% beneficial owners are also required by rules promulgated by the SEC to furnish us with copies of all Section 16(a) forms they file. Based solely upon a review of the copies of such forms furnished to the Company, except for Forms 3 that were omitted to be filed, we believe that during the year ended June 30, 2010, all Section 16(a) filing requirements applicable to our officers, directors and greater than 10% beneficial owners were complied with. The following table sets forth certain information regarding the beneficial ownership of our common stock as of June 30, 2010 by (i) each person who is known by us to own beneficially more than 10% of our outstanding common stock; (ii) each of our officers and directors; and (iii) all of our directors and officers as a group. NAME AND ADDRESS NUMBER OF SHARES OWNED OR CONTROLLED(1) PERCENTAGE OF SHARES OWNED(1) Big Eye Capital, Inc. (2) 2425 E. Camelback Road , Suite 950 Phoenix, AZ85016 41.08% Argyll Equities, LLC 4225 Executive Square La Jolla, CA 92037 12.71% Erik Cooper (2) 2425 E. Camelback Road Suite 950 Phoenix, AZ85016 41.08% John Venette 4710 E. Falcom Dr. #213 Mesa, AZ85215 - 0.00% All Officers and Directors as a Group (2 persons) 41.08% (1) Applicable percentage ownership is based on 19,526,208 shares of common stock outstanding as of June 30, 2010 together with securities exercisable or convertible into shares of common stock within 60 days of June 30, 2010 for each stockholder. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock that are currently exercisable or exercisable within 60 days of June30th, 2010 are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. (2) Erik Cooper, our Chief Executive Officer and President, is the majority shareholder of Big Eye. Mr. Cooper has sole voting and dispositive power over the shares held by Big Eye. Mr. Cooper does not own or control any additional shares of the Company except those he has dispositive and voting control over by virtue of his position as President of Big Eye Capital. However, under the disclosure requirements in foot note 1 above, the Company must disclose these same shares twice; under Big Eye Capital, the owner and under Erik Cooper, the control person of Big Eye Capital. SEC Rule 13d-3 generally provides that beneficial owners of securities include any person who, directly or indirectly, has or shares voting power and/or investment power with respect to such securities, and any person who has the right to acquire beneficial ownership of such security within 60 days. Any securities not outstanding which are subject to such options, warrants or conversion privileges exercisable within 60 days are treated as outstanding for the purpose of computing the percentage of outstanding securities owned by that person. Such securities are not treated as outstanding for the purpose of computing the percentage of the class owned by any other person. As of June 30, 2010 all outstanding warrants and convertible notes payable are owned by investors who are not management, directors or beneficial owners of more than 10% of the outstanding shares. Changes in Control There are no present arrangements or pledges of our securities which may result in a change in control of our Company. Item 13. Certain Relationships and Related Transactions, and Director Independence. There are certain conflicts of interest between the Company and our officers and directors. Mr. Cooper and Mr. Venette both have other business interests to which they currently devote attention and may be expected to do so although management time should be devoted to our business. As a result, conflicts of interest may arise that can be resolved only through their exercise of judgment in a manner which is consistent with their fiduciary duties to the company. Item 14. Principal Accounting Fees and Services. Audit Fees The aggregate fees billed by our independent auditor, for professional services rendered for the audits of our annual financial statements during the fiscal years ended June 30, 2010 and 2009, and for the reviews of the financial statements included in our quarterly reports on Form 10-Q during the fiscal years ended June 30, 2010 and 2009, were $12,500 and $17,440 respectively. Audit-Related Fees None Tax Fees None All Other None Audit Fees - Consists of fees for professional services rendered by our independent registered accounting firm for the audit of our annual financial statements and review of the financial statements or services that are normally provided by our principal accountants in connection with statutory and regulatory filings or engagements. Audit-related Fees - Consists of fees for assurance and related services by our independent registered accounting firm that are reasonably related to the performance of the audit or review of our financial statements and are not reported under “Audit fees.” Tax Fees - Consists of fees for professional services rendered by our independent registered accounting firm for tax compliance, tax advice and tax planning. All Other Fees - Consists of fees for products and services provided by our independent registered accounting firm, other than the services reported under “Audit fees,” “Audit-related fees,” and “Tax fees” above. Policy on Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Auditors We have not adopted an Audit Committee; therefore, there is no Audit Committee policy in this regard. However, we do require approval in advance of the performance of professional services to be provided to us by our independent registered accounting firm. Additionally, all services rendered by our independent registered accounting firm are performed pursuant to a written engagement letter between us and the independent registered accounting firm. PART IV Item 15. Exhibits and Financial Statement Schedules. (a)(1)(2)Financial Statements. See the audited financial statements for the year ended June 30, 2010, contained in Item 8 above which are incorporated herein by this reference. Index to Exhibits Exhibit Number DDescription of Exhibits Articles of Incorporation (incorporated by reference to the exhibits to Registrant's Form 8-K filed on October 3, 2007). By-Laws (incorporated by reference to the exhibits to Registrant's Form 10-SB filed on December 14, 2006). Certification of Principal Executive Officer pursuant to Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended Certification of Principal Accounting Officer pursuant to Rule 13a-14 and Rule 15d 14(a), promulgated under the Securities and Exchange Act of 1934, as amended Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer) Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Accounting Officer) SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL GROUP HOLDINGS. INC. FKA OASIS ONLINE TECHNOLOGIES CORP Date: July17, 2012 By: /s/Erik Cooper Erik Cooper Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. CAPITAL GROUP HOLDINGS. INC. FKA OASIS ONLINE TECHNOLOGIES CORP July17, 2012 /s/ Erik J. Cooper By: Erik J. Cooper Its: Chairman President Chief Executive Officer /s/ Eric Click By: Eric Click Its: Director Secretary Treasurer Chief Operating Officer Principal Accounting Officer
